 
 
I 
108th CONGRESS
2d Session
H. R. 4023 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2004 
Mr. Ortiz (for himself, Mr. Taylor of Mississippi, Ms. Corrine Brown of Florida, Mr. Evans, Mr. Jones of North Carolina, Mr. Cardoza, Mr. Rodriguez, Mr. Sandlin, Mr. Green of Texas, Ms. Jackson-Lee of Texas, Mr. Miller of Florida, Mrs. Jo Ann Davis of Virginia, Mr. Kanjorski, Mr. Holt, and Mr. Allen) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the Defense Base Closure and Realignment Act of 1990 to postpone the 2005 round of base closures and realignments until 2007. 
 
 
1.FindingsCongress finds the following: 
(1)The roles of the Department of Defense and the Department of Homeland Security, and the resources necessary for homeland defense, are still evolving. 
(2)The decision to conduct an additional round of base closures and realignments in 2005 was developed before the tragic events of September 11, 2001. 
(3)The long-term, costs, and personnel requirements of Operation Enduring Freedom, Operation Noble Eagle, and Operation Iraqi Freedom are still unknown. 
(4)Additional funds are necessary to adequately supply the Armed Forces for current missions, while expediting military transformation. 
(5)The Congress will not have the opportunity to thoroughly review and consider the policy decisions culminating in the Global Posture Review before decisions regarding the closure and realignment of military installations will be required in the 2005 round of base closures and realignments. 
(6)The expected costs of implementing and executing base closures and realignments recommended in the 2005 round is estimated at $15,000,000,000 and net savings from such base closures and realignments will not be realized until approximately 2011. 
2.Two-year postponement of 2005 base closure and realignment round 
(a)Submittal of recommendations regarding closure or realignment of military installationsSection 2914 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), as added by section 3003 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1345), is amended— 
(1)in the section heading, by striking 2005 and inserting 2007; and 
(2)in subsection (a), by striking May 16, 2005, and inserting May 16, 2007,. 
(b)Commission review and recommendationsSubsection (d) of such section is amended— 
(1)in paragraphs (1) and (2), by striking September 8, 2005 both places it appears and inserting September 8, 2007; and 
(2)in paragraph (6)— 
(A)by striking in 2005 and inserting under this section; and 
(B)by striking July 1, 2005 and inserting July 1, 2007. 
(c)Review by president and transmittal to CongressSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking in 2005 and inserting under this section; and 
(B)by striking September 23, 2005 and inserting September 23, 2007; 
(2)in paragraph (2), by striking October 20, 2005 and inserting October 20, 2007; and 
(3)in paragraph (3), by striking November 7, 2005 and inserting November 7, 2007. 
(d)Conforming amendments 
(1)Section 2904(a)(3) of the Defense Base Closure and Realignment Act of 1990 is amended by striking in the 2005 report and inserting in a report submitted after 2001. 
(2)Section 2906(e) of such Act is amended by striking 2005 and inserting 2007. 
(3)Section 2906A of such Act is amended— 
(A)in the section heading, by striking 2005 and inserting 2007; and 
(B)by striking 2005 each place it appears and inserting 2007. 
(4)Section 2912 of such Act is amended— 
(A)in the section heading, by striking 2005 and inserting 2007; 
(B)in subsection (a)(4), by striking fiscal year 2006 and inserting fiscal year 2008; 
(C)in subsections (b)(2) and (d), by striking in 2005 each place it appears and inserting under section 2914; 
(D)in subsection (d), by striking March 15, 2005 both places it appears and inserting March 15, 2007; 
(E)in subsection (d)(4), by striking calendar year 2005 and shall terminate on April 15, 2006 and inserting calendar year 2007 and shall terminate on April 15, 2008; and 
(F)in subsection (d)(5), by striking second session of the 108th Congress for the activities of the Commission in 2005 and inserting second session of the 109th Congress for the activities of the Commission under section 2914. 
(5)Section 2913 of such Act is amended— 
(A)in the section heading, by striking 2005 and inserting 2007; 
(B)by striking in 2005 each place it appears and inserting under section 2914; 
(C)in subsection (e), by striking March 15, 2004 and inserting March 15, 2006. 
 
